Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, the applicant states that the accumulation groove (e.g. 1201g in Fig.12) is more distance that the first opposing portion (bottom of mounting portion) than the second opposing portion (sides of mounting portion) however it is not understood how the groove can be further than the horizontal bottom mounting portion and further a point on the bottom portion is at the same point on the side portion (they intersect). 
	In claim 13, it is unclear what side of the slanted portion is higher or lower in height. For example, in Fig.1B, the slanted portion 201e has one side so it is unclear what side would be close to the first opposing portion and distant from the first opposing portion.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2,17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP# 2018-109732) in view of Jang et al. (U.S. 7,837,120).
	Abe et al. (translation provide) teach an image forming apparatus having a detachable cartridge 1, the cartridge including a memory member 30 (comprising storage medium 33 on substrate 31) and a supporting body 10 (developing cartridge frame) that has a memory mounting portion 20 for mounting the memory member. The memory member 30 has a first surface 31A that is provided with electrical contacts 32 for connecting to the image forming apparatus, a second surface 31B opposite to the first surface and lateral surfaces (see Fig.2). The memory mounting portion 20 includes a first opposing surface 22 which opposes the second surface 31B of the memory member, and second opposing surfaces 23 which oppose the lateral surfaces of the memory member (Fig.s 2-3). The memory member is mounted to the mounting portion 20 by having adhesive 25 between the memory members second surface 31B and the first opposing surface 22 of the mounting portion. 
	Regarding claim 2, as seen in Fig.13, the height of a second opposing surface of the mounting portion opposing the storage medium 33 is lower than the total height of the memory member 30. 
	Regarding claim 17, the cartridge is used in an image forming apparatus to be connected to a main body electrode (see translation).
	Specifically, Abe et al. teach all that is claimed except having adhesive between the memory’s lateral surfaces and the mounting portions second opposing surfaces 23. 
Jang et al. teach a memory card 100 including a memory member 110 fitted into a mounting cavity 158 in the memory card. The memory member has a surface 145 which opposes a cavity opposing surface and a lateral side surfaces 141, 142 which oppose the cavity lateral opposing surfaces as seen in Fig 1C. There is a clearance “a” between the lateral sides of the memory member and the cavity opposing side walls as seen in Fig.3A. The memory member also has a chamfered portions 147 on the lateral sides as seen in Fig.2A. An adhesive 160 is applied between the memory members surface 145 and the cavity opposing surface. The adhesive will be squeezed between the chamfered side portions and within the clearance “a” and the cavities opposing side walls but not so much as to squeeze out onto the surface 151 of the memory card 100 (see col.6, lines 62-67; col.7, lines 1-12). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abe et al. to have adhesive between the opposing lateral surfaces of the memory member and holder because the memory member would be held more securely within the holder. 

4.	Claims 3-5,14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-5, the memory mounting portion have a third opposing portion connected to the second opposing portion which is positioned higher than the second opposing portion and more distant from the memory members lateral surface than the second opposing portion is not anticipated or rendered obvious by the prior art of record. 
	Regarding claims 14-16, the first opposing surface having a flow path groove for spreading adhesive is not taught or suggested by the prior art of record. 

5.	Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sakai et al., Suzuki et al., Takiguchi, Studholme et al., Ueno et al., Ogawa et al., Karakama et al., Arimitsu et al., and Endo (JP) all teach mounting of memory members for replaceable cartridges that are relevent to the claimed invention. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852